Two proceedings under article 78 of the UPLR (transferred to this court for disposition by resettled orders of the Supreme Court, Kings County, entered October 22, 1964, and heard together) to review and annul determinations of the State Bingo Control Commission, which revoked petitioners’ licenses. Determinations confirmed, without costs. Judicial review of the State Bingo Control Commission’s determinations is limited to a consideration of whether or not there was substantial evidence to support its essential findings (Matter of Stork Rest. v. Boland, 282 N. Y. 256). The finding here that the petitioners falsified reports is supported by permissible inferences arising from all the evidence. The commission was entitled to find that the dates selected for inspection were properly representative and fully suitable as the basis for determining the average attendance, per capita expenditure, and average nightly total receipts for the uninspected occasions in question (Matter of Inwood Post v. State Bingo Control Comm., 22 A D 2d 884). Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.